DISMISS; and Opinion Filed October 16, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01070-CV

                                  KIZZY HORN, Appellant
                                           V.
                                 CITY OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07081-D

                             MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Fillmore
       Before the Court is appellee’s October 3, 2013 motion to dismiss the appeal. Appellee
contends the appeal should be dismissed because appellant has not paid the required filing fee or
the fee for the clerk’s record. Appellant did not file a response to appellee’s motion.
       By postcard notice dated August 5, 2013, the Court informed appellant that the required
$175 filing fee was past due. We instructed appellant to pay the fee within ten days and
cautioned her that failure to do so would result in dismissal of the appeal without further notice.
As of today’s date, appellant has not paid the fee. Accordingly, we grant appellee’s motion and
dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE
131070F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KIZZY HORN, Appellant                               On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas.
No. 05-13-01070-CV         V.                       Trial Court Cause No. CC-12-07081-D.
                                                    Opinion delivered by Justice Fillmore.
CITY OF DALLAS, Appellee                            Justices Bridges and Lewis, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, CITY OF DALLAS, recover its costs of this appeal from
appellant, KIZZY HORN.


Judgment entered this 16th day of October, 2013.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




                                              –2–